Citation Nr: 1009190	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a 
previously denied claim for service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to May 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In her November 2008 substantive appeal (on VA Form 9), the 
Appellant requested a video conference hearing before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
February 2009 letter, the Appellant stated that she wished to 
withdraw her request for a hearing.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ) in a rating 
decision.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied the 
Appellant's claim for service connection for the cause of the 
Veteran's death.  The Board sent her a letter that same month 
notifying her of that decision and apprising her of her 
procedural and appellate rights, and she did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for the cause of the 
Veteran's death received since the August 1989 decision is 
duplicative or cumulative of evidence previously considered 
and does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1989 decision denying service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Appellant is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 129 S.Ct.1696 (2009).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Appellant in August 
2006 and July 2008.  The letters informed her of the evidence 
required to substantiate her claim and of her and VA's 
respective responsibilities in obtaining supporting 
evidence.  

As well, the August 2006 VCAA notice letter informed the 
Appellant of what constituted new and material evidence to 
reopen her previously denied, unappealed claim for service 
connection for the cause of the Veteran's death.  This letter 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it apprised her of the specific reasons the claim was 
previously denied, in addition to explaining the type of 
evidence and information needed to establish the Veteran's 
underlying entitlement to service connection (in the event 
the claim was reopened).  See, too, VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

Additionally, the July 2008 letter complied with the decision 
in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), 
wherein it was held that for DIC benefits - including claims 
for cause of death, VCAA notice must include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.


The RO, obviously, did not issue that July 2008 VCAA notice 
letter prior to the RO initially adjudicating the Appellant's 
claim in November 2006 - the preferred sequence.  See again 
Pelegrini II, supra.  However, since providing that VCAA 
notice in July 2008, the RO has readjudicated the claim in 
the October 2008 SOC - including, as already mentioned, 
considering additional evidence received in response to that 
additional notice and since the initial rating decision at 
issue.  This is important to point out because if there was 
no VCAA notice provided prior to the initial adjudication of 
the claim, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Appellant is given ample opportunity 
to participate effectively in the adjudication of her claim.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

The Board notes that the Appellant was not informed that a 
downstream disability rating and effective date would be 
assigned if her claim was granted.  However, since the 
Appellant's claim is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the Appellant.  
See Dingess/Hartman and Hartman, supra; see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Appellant by 
obtaining all relevant evidence in support of her claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records (STRs), private medical records, VA treatment 
records, a transcript of the Appellant's June 1989 Board 
hearing, and lay statements in support of the Appellant's 
claim.  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

There is, however, an exception when, as here, there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for service connection for the cause of the 
Veteran's death, so no requirement to schedule an examination 
for a medical nexus opinion.
 
Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for the Cause of the Veteran's 
Death

Although the RO determined in the November 2006 rating 
decision that new and material evidence had been submitted to 
reopen this claim, the RO's decision concerning this is not 
binding on the Board.  So, too, must the Board first decide 
whether new and material evidence has been received to reopen 
this claim because this threshold preliminary determination 
in turn affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  If there is no new and 
material evidence, that is where the analysis must end, 
and what the RO determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 
1992).

The Board initially considered - and denied, this claim in 
August 1989.  As cause for denying this claim, the Board 
pointed out there was (at least at that time) no evidence 
establishing the Veteran's fatal heart disease was incurred 
in or aggravated by his active military service.  
Additionally, the Board found that there was no evidence 
establishing that the Veteran's service-connected anxiety 
reaction contributed substantially or materially to the 
Veteran's death.  

The Board sent the Appellant a letter later that same month 
notifying her of that decision and apprising her of her 
procedural and appellate rights, and she did not appeal.  So 
that decision is final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Appellant filed her petition to reopen this claim in July 
2006.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Appellant's claim is 
evidence that has been added to the record since that final 
and binding August 1989 Board decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that August 1989 
denial consists of:  private medical opinions, a private 
medical outpatient treatment record, the Veteran's death 
certificate, lay statements, and a VA examination.

Asides from lay statements, all of this additional evidence 
is not new in the sense that it has been previously submitted 
to VA before and, thus, considered.  The Board has noted that 
the Veteran's brother recounted that the Veteran had a heart 
attack within a few months of returning from service.  
However, the brother is not competent to testify as to a 
specific diagnosis.  Moreover the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).

Additionally, none of this evidence suggests the Veteran's 
fatal heart disease was etiologically linked to his military 
service, or that the Veteran's service-connected anxiety 
reaction contributed substantially or materially to his 
death.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).  See, too, Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records merely describing the Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  
Furthermore, the Appellant, as a layperson, cannot establish 
this causal nexus (link) herself, so her testimony attempting 
to do this is insufficient to reopen her claim.  See Routen 
v. Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. 5108").  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108.  Furthermore, inasmuch 
as the Appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for the 
cause of the Veteran's death is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


